On this day Wednesday the 30th day of July A.D. 1806 at the House of Samuel Abbott at 11 O’Clock in the forenoon personally appeared before me the Subscriber a Justice of the Peace in and for the said District of Michili-mackinac Ambrose Davenport proposed to be examined as a Witness. At the same time appeared George Hoffman on the part of the United States of America in this behalf & Toussaint Pothier the General Agent of the said Company in this part of the Country and the Special Agent of the said North West Company on this behalf. The said Ambrose Davenport being duly Sworn deposes and says that he does not know any thing about the Seizure of the Boats, but that he saw them land; and at that time the sun was about an hour & a half high to the best of his knowledge.
Question by Mr Hoffman. What kind of weather was it at that time and how did the wind blow?
Answer. It was a fine day, and the weather Calm at that time but still a Small Sea running, but not sufficient to prevent the Boats from making the Traverse.
Question by Mr Pothier, do you conceive that loaded Boats had time to make the Traverse before night.
Answer. I cannot say but suppose not.
Question by Mr Pothier. Is not the Traverse from Michilimackinac to Goose Island considered as dangerous for loaded boitures
Answer. It is dangerous when the wind blows & not in a Calm
*44Question by Mr Pothier, Do you not know that it is a Custom established by the Merchants at this place who get Goods, to order their Men to Make the Traverse from Goose Island to Mackinac with half Loads.
Answer. I have heard that it is the Case & understood so
Question by Mr Hoffman, Have you not also understood that the Custom of making the Traverse with half loads relates to Cannoes only?
Answer, Yes.
Question by Mr Hoffman. Have you not known Cannoes with loading to arrive at Michilimackinac after night, from Goose Island?
Answer. I have Seen them arrive from Goose Island with loading but I cannot say if the Cannoes were full loaded or not.
Question by Mr Pothier Is it not Seldom that Boats pass from Goose Island to Mackinac with Goods ?
Answer. I believe it is I do not recollect of any;
Question by Mr Hoffman, Did you ever make the Traverse from Goose Island to Mackinac
Answer, Yes, twice Once in a Cannoe & once in a Boat.
Question by Mr Hoffman; Is it not Customary for Cannoes to make the Traverse from Mackinac to Goose Island fully loaded with Packs
Answer, Yes it is. Ambrose Davenport
Sworn and Subscribed before me at my Chambers in Michilimackinac the thirtieth day of July in the Year of our Lord One thousand Eight hundred & Six. Saml Abbott
J.P.D.M

[In the handwriting of Samuel Abbott]